Citation Nr: 0205394	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  96-31 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for heart disease, to 
include cardiomyopathy.


REPRESENTATION

Appellant represented by:	Lewis C. Fichera, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
February 1972.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a September 1995 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon.  The RO denied entitlement 
to service connection for cardiomyopathy.

In December 1996, the veteran and his spouse appeared and 
testified at a hearing conducted by and at the Portland, 
Oregon RO.  A transcript of the hearing has been associated 
with the claims file. 

In January 1998, the Board denied entitlement to service 
connection for cardiomyopathy on the basis the claim was not 
well grounded.  

The veteran appealed the Board decision to the United States 
Court of Appeals for Veterans Claims (Court).  In a December 
1998 order, the Court vacated the decision and granted a 
joint motion to remand the case to the Board. 

In August 1999, the Board remanded the matter to the RO for 
additional development consistent with the Court's order.  
The case has since been returned to the Board for further 
appellate review.  

VA's duty to assist attaches to the investigation of all 
possible in-service causes of the current disability, 
including those unknown to the veteran.  Schroeder v. West, 
212 F.3d 1265, 1271 (2000); 38 C.F.R. § 3.102, 3.103 (2001).

Although the disorder at issue has been phrased throughout 
the appeal process as a "cardiomyopathy," the 
symptomatology and diagnoses cited within the treatment 
notes, particularly in recent records, reflect the potential 
presence of other heart disorders.  


Additionally, the RO has noted these other variously 
diagnosed heart disorders in their adjudication of the claim 
and have provided notice of the laws and regulations 
pertaining to presumptive periods relevant to such disorders.  
The Board has therefore recharacterized the issue as stated 
on the title page.

The Board has undertaken additional development on the claim, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
The development has been completed and associated with the 
claims file.  

Notification of the additional development of the claim, 
pursuant to Rule of Practice 903 (67 Fed. Reg. 3,099, 3,105 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903), is 
unnecessary given the favorable disposition of this case.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained, and the 
veteran has been properly notified of the elements 
necessary to grant his claim for the benefit sought.

2. The competent and probative evidence of record establishes 
that heart disease, to include cardiomyopathy, is related 
to active service.


CONCLUSION OF LAW

Heart disease, to include cardiomyopathy, was incurred in 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 3.303 (2001).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's DD Form 214 shows he served as a corpsman in 
the United States Navy.  He was discharged on grounds of 
unsuitability due to a character and behavior disorder, 
diagnosed as a personality disorder in a February 1972 
psychiatric examination.

Induction examination in April 1969 revealed no evidence of 
clinical abnormality.  The veteran's report of medical 
history included the handwritten statement, "I am in good 
health."  He indicated no history of heart trouble or 
symptomatology consistent with a systemic disorder of the 
coronary or cardiovascular system.  

Service treatment records establish several in-service bouts 
of brief symptoms of nausea, headaches, diarrhea, and 
vomiting.  These complaints were diagnosed and conservatively 
treated as a viral syndrome of gastrointestinal origin.  
Physical findings of the chest were negative, and no residual 
effects from the viral syndrome were noted.     

Discharge examination in February 1972 noted an abnormal 
clinical evaluation for a psychiatric disorder described in 
the supplemental notes as a personality disorder.  The 
remainder of the examination findings was normal.  

In the veteran's report of medical history, he indicated that 
he was currently experiencing and/or had a history of eye 
trouble (he noted that he wears glasses or contacts), hay 
fever, broken bones, cramps, frequent indigestion, 
depression, and nervousness.  The veteran's report of medical 
history also included the handwritten statement, "[h]ealth 
is good at present time."  

From January 1984 to February 1984, Abbott-Northwestern 
Hospital diagnosed and treated the veteran for idiopathic 
cardiomyopathy.  On admission, he was unaware of any heart 
disease.  Relating his past medical history, he noted that 
his first symptoms of the disorder occurred only one month 
earlier, in December 1983, when he became sick from plowing 
snow.  (When not plowing snow, the veteran is a farmer.)

From March 1984 to June 1984, the VA Medical Center (VAMC) in 
Minneapolis, Minnesota treated the veteran for congestive 
cardiomyopathy, also diagnosed as idiopathic cardiomyopathy. 

The March 1984 VAMC discharge summary states the veteran 
first noted the onset of gradually increasing fatigue, 
malaise, and dyspnea on exertion in the fall of 1983.   By 
December 1983, he had complained of pedal edema, orthopnea, 
and intermittent chest heaviness.  

The VAMC conducted multiple cardiograms, which revealed no 
changes compatible with chest pain of ischemic origin.  There 
were no abnormalities in ejection fraction, and the results 
of exercise testing were negative.

In September 1989, the VAMC in Fresno, California conducted 
an echocardiogram of the abdomen, which disclosed a normal 
aorta but slight dilation of the common iliac arteries, left 
greater than right.  

In October 1989, cardiologist Dr. GPT (initials) provided a 
medical statement that he had been treating the veteran for 
approximately three years.  Citing various in-house 
cardiological test results, he diagnosed dilated 
cardiomyopathy, severe ventricular deterioration, and 
aneurysmatic aorta.  

In May 1994, the veteran filed a claim of entitlement to 
service connection for cardiomyopathy.  His statement in 
support of the claim indicated that the physician who 
examined him for his separation examination reported the 
presence of a heart murmur.

In June 1995, the RO received a letter from the veteran's 
treating physician at Oakway Internal Medicine.  The treating 
physician stated he had been following the veteran since 1991 
for what the physician diagnosed as hypertrophic 
cardiomyopathy and congestive heart failure.  Due to chronic 
dyspnea with minimal exertion, the veteran's functional level 
was rated in terms of severity as consistent with New York 
Heart Association Class III. 

In October 1995, the veteran submitted medical treatise 
evidence.  He provided three pages of photocopied material 
from an unspecified medical reference book pertaining to an 
overview and definition of cardiomyopathy.  Among other 
things, the literature states that cardiomyopathy may have 
viral origins and that it may first be demonstrated by heart 
murmur. 

In the July 1996 substantive appeal to the Board, the veteran 
raised the contention that he contracted cardiomyopathy in 
his capacity as a medic in an intensive care unit (ICU), as a 
result of caring for a patient who had cardiomyopathy and 
transmitted it to the veteran through viral infection.  

In a statement received in December 1996, the veteran related 
his 6-month experience as a medic exposed to a number of 
patients with viral disorders.  He also  stated that Dr. B of 
Abbott-Northwestern Hospital said to him that the 
cardiomyopathy in question was caused by a virus that could 
have remained dormant for 10 to 20 years.  

Also in December 1996, the RO received a statement from the 
veteran's mother.  She recalled the veteran had feet swelling 
and dyspnea in 1972 or 1973, as well as pneumonia in 1974 and 
1976.  Like the veteran, she said that Dr. B of Abbott-
Northwestern Hospital opined that the cardiomyopathy in 
question was caused by a virus that could have remained 
dormant for 10 to 20 years.


In December 1996, the veteran appeared and testified at an RO 
hearing.  A transcript of the hearing has been associated 
with the claims file.  He testified to a hearing officer that 
he served as a medic in both an ICU and coronary care unit, 
where he performed direct-mouth contact cardiopulmonary 
resuscitation (CPR) and was frequently quarantined due to his 
contact with patients.  Transcript, p. 3, 4.

The veteran also testified at the December 1996 hearing that 
he occasionally treated himself, or other medics treated him, 
and that such treatment was never documented.  Transcript, p. 
15.  

With respect to his discharge examination, the veteran 
testified that the examiner identified a heart murmur but 
elected not to document it because it was considered  
insignificant.  The veteran stated he was discharged in a 
hurried manner due to conflicts with his superior officers, 
which in turn pressured the examiner to essentially 
disregard, and thus fail to document, minor abnormal 
findings.  Transcript, p. 6-9.   

Lastly, the veteran testified about his post-service medical 
history.  He noted that he was diagnosed with a "benign 
heart pause" within the first post-service year.  He also 
reported that he currently had shortness of breath, 
dizziness, and chest pain.  Transcript, p. 10, 13.

The Oregon Heart Center conducted vascular testing in August 
and December 1996.  Studies of the right extremity and left 
lower extremity were negative for thrombosis or 
thrombophlebitis; however, there was thrombosis noted in the 
right arm.

In a letter dated in March 1999, Dr. GPT stated the origin of 
the veteran's cardiomyopathy was idiopathic.  He added that 
it was possible the cardiomyopathy was acquired because 
documented cases have established the disorder can be caused 
by a microorganism.

In a similar letter dated in July 1999, Dr. GPT specifically 
noted that the idiopathic cardiomyopathy at issue could have 
originated in 1971, given the possibility microorganisms or 
myocarditis can develop into myocardiopathy.

In September 1999, the veteran submitted a medical records 
release form addressed to San Joaquin Community Hospital.  
The release form was apparently returned to the veteran with 
a notation that no records were available because they were 
destroyed.

A neighbor of the veteran provided a statement in October 
1999, which noted that he never observed the veteran using 
pesticides in the eight years they were neighbors.  The 
neighbor said the veteran had expressed strong opposition to 
the use of such chemicals because they materially contributed 
to his physical problems.  

By letter dated in November 2000, the veteran's 
representative requested VA assistance in locating retired 
Dr. B of Abbott-Northwestern Hospital.

In a letter dated in January 2001, Dr. GPT revised his 
previous opinion by stating the veteran's idiopathic 
cardiomyopathy most likely originated in 1971.

In November 2001, the RO received additional argument from 
the veteran's representative.  He argued that because the 
veteran's duties in service involved medical care, such 
activity becomes a significant consideration in determining 
the etiology of the current cardiomyopathy.  

Additionally, the veteran's representative cited to O'Hare v. 
Derwinski, infra, in which the Court discussed the 1973 fire 
at the National Personnel Records Center.  In that case, the 
Court determined VA had a heightened standard in assisting 
veterans whose records were destroyed by the fire.  The 
representative argued that a similar heightened benefit-of-
the-doubt standard should be applied in the instant claim 
because records from San Joaquin Hospital were destroyed.  
See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).



VA conducted a heart examination in April 2002.  The examiner 
diagnosed impaired diastolic function consistent with 
dilated/restrictive cardiomyopathy.  The examiner concluded 
that it possibly originated from a virus and was as least as 
likely as not that it was related to service.  


Criteria

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2001).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 C.F.R. §§ 3.307, 3.309 (2001).  

If not shown in service, service connection may be granted 
for cardiovascular disease if shown disabling to a 
compensable degree during the first post service year. 38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 C.F.R. § 3.304(b) (2001).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).  


Analysis

Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 (2000), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).  

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify), 
and is therefore more favorable to the veteran.  Therefore, 
the amended duty to assist law applies.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001).

As noted above, the Board has undertaken additional 
development on the claim, pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  The completed development, as well as 
prior development of the claim by the RO, satisfy the duty to 
assist to the extent necessary to allow for a full grant of 
the benefit sought on appeal, such that additional 
development of the claim is unnecessary.

In view of the foregoing, the veteran will not be prejudiced 
by the Board's actions.  A remand for adjudication of his 
claim by the RO under the new law would only serve to further 
delay resolution of the claim.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

Service Connection

As established by extensive post-service medical records, the 
record contains more than adequate documentation of current 
disability because both VA and private physician records show 
diagnosis and treatment since at least 1984 for a heart 
disorder, frequently diagnosed as idiopathic cardiomyopathy.  
Hickson, supra.   

Thus, the claim for service connection for a heart disorder 
turns to the question of whether the competent and probative 
evidence establishes that this disability was incurred in or 
aggravated by the veteran's active service, despite first 
being diagnosed post-service.  Hickson, supra; 38 C.F.R. 
§ 3.303.  
That question involves both consideration of the facts as 
presented and the credibility of the evidence contained in 
the instant record. 

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein).

The Board finds probative evidence against the claim.  For 
instance, the service medical records are silent as to any 
manifestation, diagnosis, or treatment of a heart disorder.  
Moreover, the post-service medical records that first 
established a heart disorder are dated in 1984 and relate the 
onset of heart-related physical complaints to have commenced 
no earlier than in December 1983, approximately 11 years 
after separation from service.  Several post-service treating 
physicians have provided no opinion as to the causation or 
etiology of the veteran's heart disorder.  

The evidentiary record contains several lay opinions, from 
the veteran and his family, regarding the origin of the 
diagnosed cardiomyopathy.  These statements cannot constitute 
competent medical evidence since lay witnesses cannot render 
medical opinions on causation or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Similarly, the Board 
is not competent to supplement the record with its own 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).     

The Board, however, also finds probative evidence in favor of 
the claim.  Cardiologist Dr. GPT, who began treating the 
veteran in 1986, opined in a January 2001 letter that 
idiopathic cardiomyopathy most likely originated in 1971 from 
a reported viral infection.  


The service medical records are indeed positive for a 
diagnosis and treatment of a viral syndrome.  The April 2002 
VA examination report, as well as the submitted treatise 
evidence on idiopathic cardiomyopathy, indicate that it is in 
fact medically possible to acquire cardiomyopathy through 
viral infection.  The April 2002 VA examiner not only 
considered it possible in this case, but also plainly set 
forth that it was as least as likely as not that the 
veteran's cardiomyopathy is related to active service.   

The competent and probative evidence of record shows that 
there is an approximate balance of evidence in favor of and 
against the claim.  Accordingly, the benefit-of- the-doubt 
doctrine is applicable, and the claim is granted. 38 U.S.C.A. 
§ 5107. 


ORDER

Entitlement to service connection for a heart disorder, to 
include cardiomyopathy is granted.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:


? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

